     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 1 of 24 Page ID #:1938



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    ESPERANZA MENDEZ C.,1             ) Case No. CV 19-4015-JPR
                                        )
12                       Plaintiff,     )
                                        ) MEMORANDUM DECISION AND ORDER
13                  v.                  )
                                        )
14    ANDREW SAUL, Commissioner         )
      of Social Security,               )
15                                      )
                         Defendant.     )
16
17   I.    PROCEEDINGS

18         Plaintiff seeks review of the Commissioner’s final decision

19   denying her application for Social Security Disability Insurance

20   Benefits (“DIB”).     The matter is before the Court on the parties’

21   Joint Stipulation, filed February 4, 2020, which the Court has

22   taken under submission without oral argument.          For the reasons

23   stated below, the Commissioner’s decision is affirmed.

24
25
26         1
            Plaintiff’s name is partially redacted in line with
27   Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.

                                          1
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 2 of 24 Page ID #:1939



 1   II.    BACKGROUND
 2          Plaintiff was born in 1956.2      (Administrative Record (“AR”)
 3   59.)       She attended school in Mexico through age 16 (AR 482) and
 4   has worked as an “electronic assembler,” “electronic inspector,”
 5   and “electronic tester” (AR 68-69).        She applied for DIB on May
 6   5, 2011, alleging that she had been unable to work since May 15,
 7   2009, because of carpal tunnel syndrome, “anxiety disorder,”
 8   “high blood pressure,” and “panic attacks.”           (AR 143, 160, 164.)
 9   After her application was denied initially and on
10   reconsideration, she requested a hearing before an Administrative
11   Law Judge.      (AR 100.)   A hearing was held on May 13, 2013, at
12   which Plaintiff, represented by counsel, testified, as did a
13   vocational expert.      (AR 56.)   In a written decision dated May 24,
14   2013, the ALJ found her not disabled.         (AR 29-38.)    Plaintiff
15   requested review from the Appeals Council (AR 20), but it denied
16   her request (AR 1).
17          Plaintiff appealed (AR 523-25), and on April 26, 2016, the
18   Court reversed and remanded for further administrative
19   proceedings (AR 532-41).      On December 4, 2017, the ALJ conducted
20   another hearing, at which Plaintiff, who was again represented by
21   counsel, and a VE again testified.        (AR 475.)     At that hearing,
22   Plaintiff’s attorney amended the alleged onset date “to coincide
23   with the date of the application filing of May 2011.”3           (AR 479.)
24
            2
            Plaintiff’s DIB application states that she was born in
25
     1955 (AR 143), but she testified at a hearing that she was born
26   in 1956 (AR 59).
            3
27          Counsel most likely did so because, as the ALJ noted in
     her first decision, Plaintiff stopped working in 2009 because she
28                                                      (continued...)

                                          2
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 3 of 24 Page ID #:1940



 1   In a written decision dated February 21, 2018, the ALJ again
 2   found Plaintiff not disabled.       (AR 468; see AR 457-68.)       The
 3   Appeals Council considered Plaintiff’s written objections to the
 4   ALJ’s decision and found no reason to assume jurisdiction.            (AR
 5   435.)       This action followed.
 6   III. STANDARD OF REVIEW
 7           Under 42 U.S.C. § 405(g), a district court may review the
 8   Commissioner’s decision to deny benefits.         The ALJ’s findings and
 9   decision should be upheld if they are free of legal error and
10   supported by substantial evidence based on the record as a whole.
11   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
12   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).         Substantial evidence
13   means such evidence as a reasonable person might accept as
14   adequate to support a conclusion.        Richardson, 402 U.S. at 401;
15   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).             It
16   is “more than a mere scintilla but less than a preponderance.”
17   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
18   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).          “[W]hatever the
19   meaning of ‘substantial’ in other contexts, the threshold for
20   such evidentiary sufficiency is not high.”         Biestek v. Berryhill,
21   139 S. Ct. 1148, 1154 (2019).       To determine whether substantial
22   evidence supports a finding, the reviewing court “must review the
23   administrative record as a whole, weighing both the evidence that
24   supports and the evidence that detracts from the Commissioner’s
25
26           3
            (...continued)
27   was laid off and thereafter collected two years of unemployment
     insurance, “represent[ing] that she was capable[] of performing
28   work had it become available.” (AR 36.)

                                          3
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 4 of 24 Page ID #:1941



 1   conclusion.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
 2   1998).     “If the evidence can reasonably support either affirming
 3   or reversing,” the reviewing court “may not substitute its
 4   judgment” for the Commissioner’s.        Id. at 720-21.
 5   IV.   THE EVALUATION OF DISABILITY
 6         People are “disabled” for Social Security purposes if they
 7   are unable to engage in any substantial gainful activity owing to
 8   a physical or mental impairment that is expected to result in
 9   death or has lasted, or is expected to last, for a continuous
10   period of at least 12 months.       42 U.S.C. § 423(d)(1)(A); Drouin
11   v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992).
12         A.     The Five-Step Evaluation Process
13         The ALJ follows a five-step sequential evaluation process in
14   assessing whether a claimant is disabled.         20 C.F.R.
15   § 404.1520(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th
16   Cir. 1995) (as amended Apr. 9, 1996).         In the first step, the
17   Commissioner must determine whether the claimant is currently
18   engaged in substantial gainful activity; if so, the claimant is
19   not disabled and the claim must be denied.         § 404.1520(a)(4)(i).
20         If the claimant is not engaged in substantial gainful
21   activity, the second step requires the Commissioner to determine
22   whether the claimant has a “severe” impairment or combination of
23   impairments significantly limiting her ability to do basic work
24   activities; if not, a finding of not disabled is made and the
25   claim must be denied.      § 404.1520(a)(4)(ii) & (c).
26         If the claimant has a “severe” impairment or combination of
27   impairments, the third step requires the Commissioner to
28   determine whether the impairment or combination of impairments

                                          4
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 5 of 24 Page ID #:1942



 1   meets or equals an impairment in the Listing of Impairments
 2   (“Listing”) set forth at 20 C.F.R. part 404, subpart P, appendix
 3   1; if so, disability is conclusively presumed and benefits are
 4   awarded.      § 404.1520(a)(4)(iii) & (d).
 5           If the claimant’s impairment or combination of impairments
 6   does not meet or equal an impairment in the Listing, the fourth
 7   step requires the Commissioner to determine whether the claimant
 8   has sufficient residual functional capacity (“RFC”)4 to perform
 9   her past work; if so, the claimant is not disabled and the claim
10   must be denied.         § 404.1520(a)(4)(iv).   The claimant has the
11   burden of proving she is unable to perform past relevant work.
12   Drouin, 966 F.2d at 1257.         If the claimant meets that burden, a
13   prima facie case of disability is established.          Id.
14           If that happens or if the claimant has no past relevant
15   work, the Commissioner then bears the burden of establishing that
16   the claimant is not disabled because she can perform other
17   substantial gainful work available in the national economy, the
18   fifth and final step of the sequential analysis.
19   §§ 404.1520(a)(4)(v), 404.1560(b).
20           B.     The ALJ’s Application of the Five-Step Process
21           At step one, the ALJ found that Plaintiff had not engaged in
22   substantial gainful activity since May 5, 2011, the alleged onset
23   date.       (AR 459.)   Her date last insured (“DLI”) was December 31,
24
25           4
            RFC is what a claimant can do despite existing exertional
26   and nonexertional limitations. § 404.1545(a)(1); see Cooper v.
     Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28   (citing § 416.920(a)(4)).

                                            5
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 6 of 24 Page ID #:1943



 1   2014.       (Id.)   At step two, she determined that Plaintiff had the
 2   severe impairments of “overuse syndrome[,] bilateral upper
 3   extremities”; anemia; and “degenerative changes [of the] lumbar,
 4   thoracic, and cervical spine.”        (Id.)      At step three she
 5   concluded that her impairments did not meet or equal a Listing.
 6   (AR 464.)      At step four, she found that she had the RFC to
 7   perform “light work” with some additional limitations: she could
 8   perform “frequent (not constant) gross and fine manipulation” and
 9   could have “no concentrated exposure to extreme heat and cold” or
10   “vibrating tools.”       (Id.)   She could perform her past relevant
11   work as generally performed.         (AR 467.)    Accordingly, she found
12   her not disabled.       (Id.)
13   V.      DISCUSSION5
14           A.     Relevant Background
15                  1.    Medical opinions and evidence
16           Plaintiff saw Dr. Donald F. Chen6 on April 12, 2010,
17   complaining of “[p]ain in [her] hands [and] joints” and “things
18
19
             5
            In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the Supreme
20   Court held that ALJs of the Securities and Exchange Commission
     are “Officers of the United States” and thus subject to the
21
     Appointments Clause. To the extent Lucia applies to Social
22   Security ALJs, Plaintiff has forfeited the issue by failing to
     raise it during her administrative proceedings. (See AR 445-50,
23   479-89); Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (as
     amended) (plaintiff forfeits issues not raised before ALJ or
24   Appeals Council); see also Kabani & Co. v. SEC, 733 F. App’x 918,
     919 (9th Cir. 2018) (rejecting Lucia challenge because plaintiff
25
     did not raise it during administrative proceedings), cert.
26   denied, 139 S. Ct. 2013 (2019).
             6
27          Dr. Chen primarily practices family medicine. See Cal.
     Dep’t Consumer Aff. License Search, https://search.dca.ca.gov
28   (search for “Donald” and “Chen”) (last visited Aug. 5, 2020).

                                            6
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 7 of 24 Page ID #:1944



 1   fall[ing] off of [her] hands easily.”         (AR 227.)    Dr. Chen
 2   diagnosed “carpal tunnel syndrome” and “depression” and
 3   prescribed Tylenol, Paxil,7 and an assistive brace.           (Id.)
 4   During a May 13, 2010 office visit, she complained of “[p]ain in
 5   [her] hands [and] feet, more [at] night”; depression; and an
 6   “anxiety attack while driving.”        (AR 221.)   Dr. Chen made a note
 7   to rule out osteoporosis, diagnosed “depression/anxiety,” noted
 8   her medications as atenolol8 and Paxil, prescribed Xanax9 and
 9   Tylenol, and ordered a bone-density test.          (Id.)   She saw Dr.
10   Chen again on June 25, 2010, complaining of “[p]ain in bones all
11   over body” and “[a]nxiety.”       (AR 226.)    He diagnosed
12   “osteoporosis” and “carpal tunnel syndrome” and prescribed Xanax,
13   Os-Cal,10 and Fosamax.11     (Id.)   On August 27, 2010, she saw Dr.
14
15         7
            Paxil is name-brand paroxetine, which is used to treat
     depression and generalized anxiety disorder, among other mental
16   issues. See Paroxetine, MedlinePlus, http://www.nlm.nih.gov/
17   medlineplus/druginfo/meds/a698032.html (last updated Sept. 15,
     2018).
18
           8
            Atenolol is used to treat high blood pressure. See
19   Atenolol, WebMD, https://www.webmd.com/drugs/2/drug-11035/
     atenolol-oral/details (last visited Aug. 5, 2020).
20
           9
21          Xanax is name-brand alprazolam, a benzodiazepine used to
     treat anxiety and panic disorders. See Xanax, WebMD, https://
22   www.webmd.com/drugs/2/drug-9824/xanax-oral/details (last visited
     Aug. 5, 2020).
23
           10
            Os-Cal is name-brand calcium carbonate, which is used to
24   prevent or treat low blood calcium levels. See Os-Cal Tablet,
     WebMD, https://www.webmd.com/drugs/2/drug-9388/os-cal-oral/
25
     details (last visited Aug. 5, 2020).
26         11
            Fosamax is name-brand alendronate, which is used to
27   prevent and treat certain types of bone loss and osteoporosis.
     See Fosamax Tablet, WebMD, https://www.webmd.com/drugs/2/
28                                                      (continued...)

                                          7
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 8 of 24 Page ID #:1945



 1   Chen for back pain that ran “to her [right] leg,” “pressure on
 2   her [right] eye,” depression, and “pain on [sic] her hands.”             (AR
 3   220.)        He diagnosed “depression/anxiety” and osteoporosis and
 4   prescribed Paxil, Xanax, Motrin, Os-Cal, and Fosamax.           (Id.)
 5           On May 3, 2011, two days before the alleged onset date (AR
 6   459, 479), Plaintiff complained of “pain in forearms,”
 7   “depression,” and “anxiety when travel[ing] farther than 10 miles
 8   away from home” (AR 219).        Dr. Chen again noted “carpal tunnel
 9   syndrome” and “depression” and prescribed ibuprofen, Paxil, and
10   Xanax.       (Id.)
11           Plaintiff saw Richard D. Scheinberg, an orthopedic surgeon,
12   for a comprehensive orthopedic evaluation on June 7, 2011.            (AR
13   295-97.)       The examination revealed a “positive Tinel sign12 in
14   the right and left wrists over the median nerve.”           (AR 296.)
15   Jamar dynamometer grip-strength test results were 25, 30, and 30
16   in the right (dominant) hand and 15, 15, and 15 in the left
17   hand.13       (Id.)   Dr. Scheinberg diagnosed Plaintiff with
18
             11
19          (...continued)
     drug-1273-7174/fosamax-oral/alendronate-oral/details (last
20   visited Aug. 5, 2020).
21           12
            Tinel’s sign is positive when tapping the front of the
22   wrist produces tingling of the hand. See Carpal Tunnel Syndrome,
     Medicine Net, https://www.medicinenet.com/carpal_tunnel_syndrome/
23   article.htm (last visited Aug. 5, 2020).
24           13
            The record does not indicate whether the measurements
     were in pounds or kilograms. A “normal” grip strength for a
25   woman between 55 and 59 years old is between 17.7 and 31.5
26   kilograms, or between 39.02 and 69.45 pounds. See Grip Strength
     Ratings for Females, Topendsports, https://www.topendsports.com/
27   testing/norms/handgrip.htm (last visited Aug. 5, 2020); Convert
     Kilograms to Pounds, Calculateme, https://www.calculateme.com/
28                                                      (continued...)

                                           8
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 9 of 24 Page ID #:1946



 1   “[o]veruse, both upper extremities, rule out carpal tunnel
 2   syndrome.”    (Id.)    He noted that he had agreed to take over as
 3   her primary treating physician.        (AR 297.)   He opined that she
 4   was “TTD,” or temporarily totally disabled, “from her usual and
 5   customary occupation and should avoid any gripping, grasping, or
 6   prolonged fine manipulative work such as data entry or technical
 7   work with her hands.”      (Id.)   He noted that he would provide her
 8   with bilateral wrist splints and medications for inflammation.
 9   (Id.)
10         Internist Ursula Taylor performed an internal-medicine
11   evaluation of Plaintiff on July 14, 2011, at Defendant’s request.
12   (AR 284-88.)    Plaintiff drove herself to the evaluation and
13   reported hypertension, back pain, and joint pain.           (AR 284.)    On
14   examination, she had “excellent range of motion of the lumbar
15   spine,” a negative straight-leg-raising test, “no obvious joint
16   findings,” no “obvious wrist, hand, or elbow findings,” “[n]o
17   obvious significant muscle atrophy,” and “good motor strength and
18   good grip strength.”      (AR 287.)    Specifically, her grip strength
19   was 40 pounds in the right hand and 35 pounds in the left hand.
20   (AR 285.)    Dr. Taylor opined that she “should avoid extremes in
21   temperature” but assessed “no restrictions” on lifting and
22   carrying, hand use, or fine fingering manipulation, among other
23   things.    (AR 288.)
24         Plaintiff saw Dr. Scheinberg again on July 21, 2011, for
25   “9/10 bilateral wrist/hand pain, left, greater than right,
26
27
           13
            (...continued)
28   weight/kilograms/to-pounds/ (last visited Aug. 5, 2020).

                                           9
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 10 of 24 Page ID #:1947



 1   involving [an] increased area of the arms . . . with more
 2   weakness.”     (AR 293.)   She inquired about getting “medications”
 3   because “the pain is very severe.”         (Id.)   He noted a positive
 4   Tinel’s sign at her elbow, slightly reduced grip strength in her
 5   right hand, and “[o]therwise unchanged” findings.           (Id.)     Dr.
 6   Scheinberg noted that his findings were “disproportionate” and
 7   “must be objectified.”       (AR 294.)    He prescribed Anaprox14 and
 8   Ultram15 and found her TTD for four weeks.         (Id.)    On September
 9   1, 2011, Plaintiff complained of bilateral wrist and hand pain
10   but stated that her medications helped.         (AR 353.)    Dr.
11   Scheinberg diagnosed “[u]pper extremity neurologic findings,
12   objectify” and “[o]veruse bilateral upper extremities” and noted
13   that he would proceed with an EMG, or electromyography, and an
14   NCV, or nerve conduction velocity test, “of the bilateral upper
15   extremities.”     (Id.)    He found her TTD for six weeks.         (Id.)
16   Both the EMG and the NCV were normal.         (AR 355, 358.)
17         Plaintiff reported to Dr. Scheinberg on October 13, 2011,
18   that she continued to have “9/10 bilateral wrist/hand pain, ‘now
19   involving much more area of the arms.’”         (AR 350.)    She asked for
20   a “stronger medication for when the pain is very severe.”             (Id.)
21
22
23
24         14
            Anaprox is name-brand naproxen sodium, a nonsteroidal
     anti-inflammatory drug used to treat pain and swelling. See
25
     Anaprox, WebMD, https://www.webmd.com/drugs/2/drug-10989/
26   anaprox-oral/details (last visited Aug. 5, 2020).
           15
27          Ultram is name-brand tramadol, an opioid pain reliever.
     See Ultram, WebMD, https://www.webmd.com/drugs/2/drug-11276/
28   ultram-oral/details (last visited Aug. 5, 2020).

                                          10
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 11 of 24 Page ID #:1948



 1                            She exhibited “[p]ositive Tinel’s/Phalen’s16
 2   bilaterally” and had “[d]iminished sensation [in] median nerve
 3   distribution.”      (Id.)    Dr. Scheinberg noted the “unremarkable”
 4   EMG and NCV results and recommended that Plaintiff undergo
 5   physical therapy of the “bilateral upper extremities” “[three]
 6   times per week for [four] weeks” for “strengthening and work
 7   hardening.”      (AR 351.)   He noted that her “[m]edication regime
 8   facilitates [a] heightened level of function with [an] increase
 9   in tolerance to exercises” and daily activities.           (Id.)   He
10   counseled her on “addiction” and “opiate induced hyperalgia.”
11   (Id.)      He prescribed hydrocodone17 to use “sparingly” and
12   Ultracet.18     (Id.)   He found her TTD for four weeks.       (AR 352.)
13         On November 10, 2011, Dr. Scheinberg noted that Plaintiff’s
14   “[t]opical analgesic decrease[d] neuropathic pain [in the] upper
15   extremities [by five] points on a scale of 10.”           (AR 347.)     He
16   found “Tinel’s/Phalen’s positive bilaterally” and “[d]iminished
17   sensation in median nerve distribution”; Plaintiff “remain[ed]
18   deconditioned.”      (Id.)    He again recommended physical therapy for
19
20         16
            Phalen’s sign is positive when bending the wrist downward
21   produces tingling of the hand. See Carpal Tunnel Syndrome,
     Medicine Net, https://www.medicinenet.com/carpal_tunnel_syndrome/
22   article.htm (last visited Aug. 5, 2020). Positive Tinel’s and
     Phalen’s signs are markers of carpal tunnel syndrome. See id.
23
           17
            Hydrocodone is an opioid used to relieve moderate to
24   severe pain. See Hydrocodone-Acetaminophen, WebMD, https://
     www.webmd.com/drugs/2/drug-251/hydrocodone-acetaminophen-oral/
25
     details (last visited Aug. 5, 2020).
26         18
            Ultracet is an opioid used to treat moderate to
27   moderately severe pain and contains tramadol and acetaminophen.
     See Ultracet, WebMD, https://www.webmd.com/drugs/2/drug-21825/
28   ultracet-oral/details (last visited Aug. 5, 2020).

                                          11
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 12 of 24 Page ID #:1949



 1   the “bilateral wrists/hands” “[two] times per week for [four]
 2   weeks.”       (Id.)   He also encouraged an “[e]mphasis on active
 3   therapy . . . including stretching, strengthening, [and] work
 4   hardening.”       (Id.)   He found her TTD for four more weeks.       (AR
 5   349.)        He noted on December 8, 2011, that Plaintiff exhibited
 6   “[p]ositive Tinel’s/Phalen’s” and that a Jamar test of her grip
 7   strength was “markedly limited” in the “bilateral wrists/hands,”
 8   with “no greater than 10 pounds on [three] attempts.”            (AR 374.)
 9   But Plaintiff’s “[c]urrent medication . . . decrease[d] pain and
10   facilitate[d] increased activity.”         (Id.)   Plaintiff reported
11   that a “[t]opical analgesic decrease[d] localized pain [in her]
12   bilateral wrists/hands as well as neuropathic pain.”            (Id.)    She
13   had “increased tolerance to a variety of activity.”           (Id.)     He
14   extended his finding that she was TTD by four weeks.            (AR 376.)
15   This was the last such extension in the record.
16           On May 2, 2012, Plaintiff reported to Dr. Chen that she
17   “continue[d] to have . . . pain in hands.”          (AR 380.)    He
18   prescribed Vicodin.19       (Id.)   She apparently did not complain of
19   or receive treatment for her hands for the next year.
20           On June 4, 2013, Plaintiff saw Dr. Peter Kamal Soliman20 for
21   “arm pain,” “depression/anxiety,” and “neck pain.”           (AR 642.)       He
22
23
             19
            Vicodin is an opioid pain reliever used to relieve
24   moderate to severe pain. See Vicodin, WebMD, https://
     www.webmd.com/drugs/2/drug-3459/vicodin-oral/details (last
25
     visited Aug. 5, 2020).
26           20
            Dr. Soliman primarily practices family medicine. See
27   Cal. Dep’t Consumer Aff. License Search, https://
     search.dca.ca.gov (search for “Peter” and “Soliman”) (last
28   visited Aug. 5, 2020).

                                           12
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 13 of 24 Page ID #:1950



 1   opined that her pain was “[l]ikely fibromyaglia [sic] due to
 2   depression” and adjusted her medication.          (AR 644-45.)    Plaintiff
 3   again complained of “musculoskeletal pain” on July 3, 2013.              (AR
 4   651.)        Dr. Soliman found “tenderness . . . on the left side and
 5   left neck” and advised her to take ibuprofen.          (AR 652.)     On July
 6   23, 2013, she saw Dr. Soliman for “musculoskeletal pain” and to
 7   “follow up on depression and . . . anxiety.”          (AR 654.)      He noted
 8   “tenderness on [the] back of [the] neck and arms” and otherwise
 9   normal physical-examination findings.         (AR 655.)    He increased
10   her Zoloft21 prescription and prescribed tramadol.           (Id.)
11           On August 27, 2013, Plaintiff saw Dr. Soliman for a follow-
12   up visit for her anxiety and was “doing better.”            (AR 664.)    On
13   November 13, 2013, she reported to Dr. Soliman that her pain was
14   “0/10.”       (AR 1003.)
15           Plaintiff saw Shamsuddin Hooda, a certified physician’s
16   assistant, on February 3, 2014, for “anxiety, hypertension,
17   hyperlipidemia (follow up) and anemia.”         (AR 996.)    She reported
18   that her anxiety and depression were “well controlled”22 and that
19   she was “doing well.”       (Id.)   She denied joint pain.       (Id.)   The
20
21           21
            Zoloft treats depression, panic attacks, and anxiety
22   disorder. See Zoloft, WebMD, https://www.webmd.com/drugs/2/
     drug-35-8095/zoloft-oral/sertraline-oral/details (last visited
23   Aug. 5, 2020).
24           22
            By contrast, she had “severe” mental-health scores during
     a June 17, 2011 psychological evaluation by William W. Kaiser, a
25   psychologist and qualified medical examiner. (See AR 255-78.)
26   Dr. Kaiser noted, however, that those scores “indicated a
     technically invalid [personality] profile” and “could reflect
27   . . . a lack of cooperation[] and/or an exaggeration of symptoms
     as a cry for help and/or as a purposeful manipulation for
28   secondary gain (malingering).” (AR 263.)

                                          13
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 14 of 24 Page ID #:1951



 1   physical examination was normal, and Hooda adjusted her
 2   medication and ordered blood work.         (AR 998.)    On March 10, 2014,
 3   she denied “[b]ack pain, joint pain, joint swelling, muscle
 4   weakness and neck pain.”       (AR 976.)    She had “no complaints” at
 5   an office visit on March 24, 2014.         (AR 970.)    On May 6, 2014,
 6   she complained to Dr. Soliman of “musculoskeletal pain” and
 7   “nocturnal awakening and weakness.”         (AR 966.)    She described her
 8   pain level as “6/10.”      (AR 967.)      He referred her to physical
 9   therapy, instructed her to continue taking ibuprofen, and
10   prescribed Flexeril.23      (AR 967-68.)     She complained of dizziness
11   on August 11, 2014.      (AR 957.)    But she denied neck stiffness or
12   weakness (AR 959), and the musculoskeletal examination was normal
13   (AR 960).
14         On September 17, 2014, she saw Dr. Soliman for “[b]ilateral
15   [h]and [p]ain” and reported that she was going “to Mexico to a
16   chiropractor” because it was “cheap there.”          (AR 952.)    She
17   requested tramadol.      (Id.)   Dr. Soliman noted “bilateral hand
18   tenderness” and referred her to a chiropractor.           (AR 955.)
19         On June 4, 2015, over five months after the date last
20   insured (AR 459), electrodiagnostic studies revealed left “mild”
21   carpal tunnel syndrome and right “moderate” carpal tunnel
22   syndrome, with no evidence of cubital tunnel syndrome (AR 1224).
23   She had normal muscle strength and full range of motion in both
24   hands.     (Id.)   Plaintiff initially declined surgery, indicating
25   that she was “doing better with respect to the carpal tunnel
26
           23
27          Flexeril is a muscle relaxant used to treat muscle
     spasms. Flexeril Tablet, WebMD, https://www.webmd.com/drugs/2/
28   drug-11372/flexeril-oral/details (last visited Aug. 5, 2020).

                                          14
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 15 of 24 Page ID #:1952



 1   symptoms.”     (Id.)    Ultimately, however, she underwent right
 2   carpal-tunnel-release surgery nearly two years after the DLI, on
 3   August 18, 2016.       (AR 1642-43.)
 4                2.   The ALJ’s decision
 5         The ALJ credited the opinions of consultative examiner Dr.
 6   Taylor and state-agency reviewing physicians H.M. Estrin24 and
 7   George N. Lockie25 because of “the supportability of the medical
 8   signs and laboratory findings,” “the consistency with the record
 9   showing only conservative treatment,” and evidence that Plaintiff
10   “reported that her medications were effective in alleviating her
11   pain.”     (AR 466.)
12         The ALJ discounted Dr. Scheinberg’s opinions because the TTD
13   assessment was not determinative of whether Plaintiff was
14   disabled for Social Security purposes; his finding of TTD was
15   premised on her not being able to perform her actual job, whereas
16   disability under Social Security requires being unable to engage
17   in any substantial gainful activity at all; his opinions
18   reflected only temporary limitations and did not indicate whether
19   the restrictions were expected to last at least 12 months, as
20   required for Social Security disability; most of his opinions
21   were rendered before the electrodiagnostic studies; and his
22
           24
23          Dr. Estrin primarily practices internal medicine. See
     Cal. Dep’t Consumer Aff. License Search, https://
24   search.dca.ca.gov (search for “H” and “Estrin”) (last visited
     Aug. 5, 2020).
25
           25
26          Dr. Lockie primarily practices pediatrics. (See AR 302-
     03 (showing specialty code of 32)); Soc. Sec. Admin., Program
27   Operations Manual System (POMS) DI 24501.004 (May 5, 2015),
     https://secure.ssa.gov/apps10/poms.nsf/lnx/0424501004 (specialty
28   code 32 indicates pediatrics).

                                            15
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 16 of 24 Page ID #:1953



 1   recommendation that Plaintiff maximize exercise of her hands was
 2   inconsistent with the inability to perform any type of activity
 3   with them.     (AR 466-67.)
 4         B.     Analysis
 5         Plaintiff contends that this Court “should reverse” the
 6   Commissioner’s decision because the ALJ improperly weighed the
 7   opinion evidence.       (J. Stip. at 11.)    Specifically, she argues
 8   that the ALJ improperly rejected the opinions of Dr. Scheinberg,
 9   her treating physician for six months (id. at 10), who opined
10   that Plaintiff was temporarily totally disabled “from her usual
11   and customary occupation and should avoid any gripping, grasping,
12   or prolonged fine manipulative work such as data entry or
13   technical work with her hands” (AR 297).          For the reasons
14   discussed below, remand is not warranted.
15                1.   Applicable law
16         Three types of physicians may offer opinions in Social
17   Security cases: those who directly treated the plaintiff, those
18   who examined but did not treat the plaintiff, and those who did
19   neither.    See Lester, 81 F.3d at 830.       A treating physician’s
20   opinion is generally entitled to more weight than an examining
21   physician’s, and an examining physician’s opinion is generally
22   entitled to more weight than a nonexamining physician’s.            Id.;
23   see § 404.1527(c)(1)-(2).26      This is so because treating
24
25         26
            For claims filed on or after March 27, 2017, the rules in
26   § 404.1520c (not § 404.1527) apply. See § 404.1520c (evaluating
     opinion evidence for claims filed on or after Mar. 27, 2017).
27   The new regulations provide that the Social Security
     Administration “will not defer or give any specific evidentiary
28                                                      (continued...)

                                          16
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 17 of 24 Page ID #:1954



 1   physicians are employed to cure and have a greater opportunity to
 2   know and observe the claimant.        Smolen v. Chater, 80 F.3d 1273,
 3   1285 (9th Cir. 1996).      But even “the findings of a nontreating,
 4   nonexamining physician can amount to substantial evidence, so
 5   long as other evidence in the record supports those findings.”
 6   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (per curiam)
 7   (as amended).
 8         The ALJ may discount a physician’s opinion regardless of
 9   whether it is contradicted.       Magallanes v. Bowen, 881 F.2d 747,
10   751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
11   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).          When a doctor’s
12   opinion is not contradicted by other medical-opinion evidence,
13   however, it may be rejected only for a “clear and convincing”
14   reason.    Magallanes, 881 F.2d at 751 (citations omitted);
15   Carmickle, 533 F.3d at 1164 (citing Lester, 81 F.3d at 830-31).
16   When it is contradicted, the ALJ need provide only a “specific
17   and legitimate” reason for discounting it.          Carmickle, 533 F.3d
18   at 1164 (citing Lester, 81 F.3d at 830-31).          The weight given a
19   doctor’s opinion, moreover, depends on whether it is consistent
20   with the record and accompanied by adequate explanation, among
21   other things.     See § 404.1527(c); see also Orn v. Astrue, 495
22
23
           26
            (...continued)
24   weight, including controlling weight, to any medical opinion(s)
     or prior administrative medical finding(s), including those from
25   your medical sources.” § 404.1520c(a). Thus, the new
26   regulations eliminate the term “treating source” as well as what
     is customarily known as the treating-source or treating-physician
27   rule. See § 404.1520c. Plaintiff’s claim was filed before March
     27, 2017, and the Court therefore analyzes it under the treating-
28   source rule in § 404.1527.

                                          17
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 18 of 24 Page ID #:1955



 1   F.3d 625, 631 (9th Cir. 2007) (factors in assessing physician’s
 2   opinion include length of treatment relationship, frequency of
 3   examination, and nature and extent of treatment relationship).
 4               2.    The ALJ permissibly discounted Dr. Scheinberg’s
 5                     opinions
 6         Because Dr. Scheinberg’s opinions were inconsistent with the
 7   opinions of the consulting examiner and state-agency reviewing
 8   doctors, the ALJ needed to provide only a “specific and
 9   legitimate reason” for discounting them, Carmickle, 533 F.3d at
10   1164 (citation omitted), and she did so.
11         To start, the ALJ accurately noted that a finding of
12   disability for purposes of workers’ compensation is not
13   determinative of whether Plaintiff was disabled for Social
14   Security purposes.      (AR 466); see Allen v. Comm’r of Soc. Sec.,
15   498 F. App’x 696, 698 (9th Cir. 2012) (finding that ALJ did not
16   err in failing to consider California workers’-compensation
17   ratings assessed by doctor because “[t]he California Guidelines
18   for Work Capacity are not conclusive in a Social Security case”
19   and “[t]he ALJ considered [the doctor’s] entire report, not just
20   the portion containing the workers’ compensation ratings”).
21   Although discounting medical opinions solely because they were
22   given in the context of a workers’-compensation claim is error,
23   see Sinohui v. Astrue, No. EDCV 10-908 RNB., 2011 WL 1042333, at
24   *2 (C.D. Cal. Mar. 18, 2011); Booth v. Barnhart, 181 F. Supp 2d
25   1099, 1105 (C.D. Cal. 2002), this was not the sole reason the ALJ
26
27
28

                                          18
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 19 of 24 Page ID #:1956



 1   gave for discounting Dr. Scheinberg’s opinions.27
 2         The ALJ properly discounted them because they did not meet
 3   the Social Security disability duration requirement.            “Unless
 4   [the] impairment is expected to result in death, it must have
 5   lasted or must be expected to last for a continuous period of at
 6   least 12 months.”      § 404.1509.    Here, Dr. Scheinberg first opined
 7   on June 7, 2011, that Plaintiff was TTD.          (AR 297.)   He extended
 8   that finding several times by four or six weeks (AR 349, 352,
 9   353), with the final extension of four weeks on December 8, 2011
10   (AR 376).    Even combining all of Dr. Scheinberg’s TTD findings,
11   they do not meet the duration requirement.          And no other doctor
12   opined that Plaintiff was ever TTD.         This is a specific,
13   legitimate reason to discount the opinions.          See Bales v. Astrue,
14   No. 1:09-cv-2243 SKO., 2011 WL 923571, at *13 (E.D. Cal. Mar. 14,
15   2011) (finding that ALJ did not err in discounting medical
16   opinion for failure to meet duration requirement because there
17   were “gaps during the many extensions of time which Plaintiff was
18   expected to be disabled”).
19         Plaintiff argues that the ALJ should have evaluated whether
20   she was entitled to a closed period of disability.            (J. Stip. at
21   8.)   As Defendant points out (id. at 16 n.2), she has forfeited
22   this issue by not raising it during her administrative
23
24         27
            Plaintiff complains that the ALJ erroneously rejected Dr.
     Scheinberg’s opinions for the related reason that TTD “is an
25   opinion regarding total incapacity or inability to earn any
26   income during recovery from injury,” not just as to the person’s
     current job, as the ALJ seemed to believe. (J. Stip. at 19; see
27   AR 466-67.) But Dr. Scheinberg himself limited his TTD finding
     only to work in Plaintiff’s “usual and customary occupation.”
28   (AR 297.) The ALJ did not err.

                                          19
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 20 of 24 Page ID #:1957



 1   proceedings.     See Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir.
 2   1999) (as amended) (holding that claimants who are represented by
 3   counsel must raise all issues and evidence during their
 4   administrative proceedings to preserve them for appeal).
 5   Moreover, Plaintiff bears the burden of showing entitlement to
 6   any period of disability, and she never argued for a closed
 7   period.    See Armstrong v. Comm’r Soc. Sec. Admin., 160 F.3d 587,
 8   590 (9th Cir. 1998) (holding that ALJ’s duty to assist in
 9   determining disability onset date when record is ambiguous does
10   not relieve claimants of ultimate burden to prove disability
11   before DLI).     Like the plaintiff in Meanel, Plaintiff was
12   represented by counsel at the hearing and before the Appeals
13   Council.    (AR 435, 475.)     Presumably her attorney was aware that
14   Dr. Scheinberg’s opinions regarding TTD were of limited total
15   duration.28    The issue is forfeited.
16         Furthermore, the ALJ properly discounted Dr. Scheinberg’s
17   opinions because most of them were rendered before and were
18   inconsistent with the September 13, 2011 electrodiagnostic
19   studies.    (AR 354-59.)     An ALJ “need not accept the opinion of
20   any physician, including a treating physician, if that opinion is
21
           28
22          Sims v. Apfel, 530 U.S. 103, 107 (2000), cited by
     Plaintiff (J. Stip. at 21), does not help her because it held
23   only that an issue is not forfeited if it wasn’t presented to the
     Appeals Council, noting that “[w]hether a claimant must exhaust
24   issues before the ALJ is not before us.” Here Plaintiff did
     neither. See Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir.
25   2017) (as amended Feb. 28, 2018) (upholding and applying Meanel
26   after Sims); see also Phillips v. Colvin, 593 F. App’x 683, 684
     (9th Cir. 2015) (“This issue was waived by [claimant]’s failure
27   to raise it at the administrative level when he was represented
     by counsel, and [he] has not demonstrated manifest injustice
28   excusing the failure.”).

                                          20
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 21 of 24 Page ID #:1958



 1   brief, conclusory, and inadequately supported by clinical
 2   findings.”     Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002)
 3   (citation omitted); see Batson v. Comm’r of Soc. Sec. Admin., 359
 4   F.3d 1190, 1195 (9th Cir. 2004); see also Ford v. Saul, 950 F.3d
 5   1141, 1155 (9th Cir. 2020) (“An ALJ is not required to take
 6   medical opinions at face value, but may take into account the
 7   quality of the explanation when determining how much weight to
 8   give a medical opinion.”).
 9           Dr. Scheinberg’s initial opinions that Plaintiff “should
10   avoid any gripping, grasping, or prolonged fine manipulative
11   work” (AR 297) were rendered without the benefit of the September
12   13, 2011 EMG and NCV, which were normal (AR 354-59).
13   Specifically, the EMG report stated that there were “no findings
14   to suggest the presence of an active or chronic denervation of
15   the bilateral cervical myotomes” or “a motor radiculopathy in any
16   of the nerve roots.”      (AR 355.)    The NCV report noted that there
17   were “no electrodiagnostic findings to suggest the presence of a
18   mononeuropathy, peripheral neuropathy, or briachial plexopathy.”
19   (AR 358.)
20           As the ALJ noted (AR 467), following those normal clinical
21   findings, Dr. Scheinberg recommended that Plaintiff “maximize
22   activity/exercise with [the] goal of hastened improvement [of
23   the] hand[s].”     (AR 348.)    Although he continued to find her TTD,
24   the ALJ properly found that “[t]he direction to maximize activity
25   [was] inconsistent with an opinion that the [Plaintiff was]
26   unable to perform any type of activity with her hands.”            (AR
27   467.)    Plaintiff argues that Dr. Scheinberg never stated that she
28   was unable to perform “any” activity with her hands and that the

                                           21
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 22 of 24 Page ID #:1959



 1   direction to maximize activity was not inconsistent with his
 2   prior opinions because he restricted only “prolonged”
 3   manipulative work and did not “necessarily forbid” gripping and
 4   grasping.       (J. Stip. at 9-10.)   Although Plaintiff is correct
 5   that Dr. Scheinberg’s opinions restricted only “prolonged” fine
 6   manipulative work, the recommendation to avoid gripping and
 7   grasping was not so limited.        (AR 297.)   Indeed, Plaintiff’s
 8   counsel interpreted it at the first hearing as “no gripping or
 9   grasping.”       (AR 70.)   The ALJ properly found, therefore, that the
10   direction to maximize activity was inconsistent with that
11   restriction and rejected it.
12           The ALJ also properly credited the contrary opinions of Drs.
13   Estrin, Lockie, and Taylor.       Dr. Taylor performed an independent
14   evaluation of Plaintiff on July 14, 2011.          (AR 284-88.)    She
15   examined her and found “no obvious joint findings,” no “obvious
16   wrist, hand, or elbow findings,” “[n]o obvious significant muscle
17   atrophy,” and “good motor strength and good grip strength.”              (AR
18   287.)        Specifically, the grip-strength results, “measured by
19   Jamar dynamometer,” were 40 pounds in the right hand and 35
20   pounds in the left, essentially normal.29         (AR 285.)    “The range
21   of motion of all extremities appear[ed] normal” (AR 286), and the
22   “upper and lower extremity movements were noted to be normal
23
             29
24          As noted, a “normal” grip strength for a woman between 55
     and 59 years old is between 17.7 and 31.5 kilograms, or between
25   39.02 and 69.45 pounds. See Grip Strength Ratings for Females,
     Topendsports, https://www.topendsports.com/testing/norms/
26   handgrip.htm (last visited Aug. 5, 2020); Convert Kilograms to
     Pounds, Calculateme, https://www.calculateme.com/weight/
27
     kilograms/to-pounds/ (last visited Aug. 5, 2020).
28

                                           22
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 23 of 24 Page ID #:1960



 1   . . . [with] no evidence of incoordination” (AR 287).             Dr. Taylor
 2   assessed “no restrictions” on lifting and carrying, hand use, or
 3   fine fingering manipulation.        (AR 288.)
 4         Drs. Estrin and Lockie reviewed Plaintiff’s medical records,
 5   including Dr. Taylor’s records.        (AR 79, 302, 305.)      Dr. Estrin
 6   found her not disabled and opined that she was capable of
 7   performing her past relevant work as generally performed in the
 8   national economy.      (AR 82, 84.)    Dr. Lockie generally agreed with
 9   Dr. Taylor’s assessment but also opined that “handling” and
10   “fingering” should be “limited to frequent.”          (AR 300.)
11         Plaintiff, citing Orn, 495 F.3d at 625, argues that the
12   opinions of these nontreating physicians do not rise to the level
13   of substantial evidence because they are not based on
14   “independent clinical findings.”           (J. Stip. at 17.)   Plaintiff
15   correctly notes that “independent clinical findings” are either
16   “diagnoses that differ from those offered by another physician
17   and that are supported by substantial evidence . . . or findings
18   based on objective medical tests that the treating physician has
19   not herself considered.”       Orn, 495 F.3d at 632.      Although none of
20   the nontreating physicians here relied on diagnoses that differed
21   from Dr. Scheinberg’s, Dr. Taylor relied on her own objective
22   medical tests, including the grip-strength test.           (AR 285.)    Drs.
23   Estrin (AR 79) and Lockie (AR 302, 305) also relied on Dr.
24   Taylor’s objective medical tests.          Those opinions, therefore,
25   constituted substantial evidence contradicting the opinions of
26   Dr. Scheinberg.     See Orn, 495 F.3d at 632.
27         Because the ALJ properly credited those opinions (AR 466),
28   she was entitled to discount Dr. Scheinberg’s inconsistent ones

                                           23
     Case 2:19-cv-04015-JPR Document 22 Filed 08/06/20 Page 24 of 24 Page ID #:1961



 1   accordingly.     Remand is not warranted.
 2   VI.   CONCLUSION
 3         Consistent with the foregoing and under sentence four of 42
 4   U.S.C. § 405(g),30 IT IS ORDERED that judgment be entered
 5   AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
 6   request for remand, and DISMISSING this action with prejudice.
 7
                August 6,2020
 8   DATED:
                                         JEAN ROSENBLUTH
 9                                       U.S. MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           30
27          That sentence provides: “The [district] court shall have
     power to enter, upon the pleadings and transcript of the record,
28   a judgment affirming, modifying, or reversing the decision of the
     Commissioner of Social Security, with or without remanding the
     cause for a rehearing.”
